KUNKLE, J.
It is clear from the record that no substantial work was performed upon the heating plant within such sixty days. It is apparent that the heating system was not working to the satisfaction of the owner and that plaintiff, in order to, if possible, have the owner satisfied with such heating system, went to the premises at different times and made certain minor adjustments upon such system.
The only substantial work that he performed within the sixty days consisted of taking up and replacing a pipe which was apparently clogged up when it was originally placed in position. This change in the pipe was beneficial.
Without quoting from the testimony in detail, with which counsel are thoroughly familiar, we are inclined to think that the work performed upon this system within sixty days from the time the lien was perfected should be considered of a substantial nature and that the same was performed for the purpose, if possible, of having the owner of the premises satisfied with the heating system.
The authorities cited by counsel show a conflict in cases somewhat similar to the one at bar. While we concede the case is not entirely free from doubt, yet when the spirit of the mechanic’s lien law as enacted in Ohio is considered, we are of opinion that the work which was performed within the sixty days from the time of perfecting the lien was of such a substantial nature as will support the lien. We are also of opinion that the amount as found due the plaintiff by the lower court is. the fair and reasonable value of the amount the plaintiff should recover.
The decree in this court will therefore be the same as in the lower court.
ALLREAD, PJ,. and HOgNBECK, J, concur.